DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9-10, 12-14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Geohegan et al. (US 2017/0025505) (“Geohegan”).
	With regard to claim 1, Geohegan discloses a semiconductor device, comprising a base material (“substrate material”, par [0052]); and a 2D material structure (“vertical 
	With regard to claim 7, Geohegan discloses that the 2D material structure further comprises one or more of graphene (“graphene”, par [0008]), graphene-oxide, stanene, phosphorene, hexagonal boron nitride, borophene, silicene, graphyne, germanene, germanane, and a 2D supracrystal.
	With regard to claim 9, Geohegan discloses that the 2D material structure comprises two or more monolayers of one two or more of M0S2, MoSe2 (“MoSe2 to MoS2 heterojunctions”, par [0048]), MoTe2, WS2, WSe2, WTe2, NbSe2, ZrS2, ZrSe2, HTS2, HfSe2, and ReSe2.
	With regard to claim 10, Geohegan disclose one of the at least two different transition metal dichalcogenides comprises a crystalline-defect-free form of M0S2 (“MoSe2 to MoS2 heterojunctions”, par [0048]).

	With regard to claim 13, Geohegan disclose that the at least two different transition metal dichalcogenides (“MoSe2 to MoS2 heterojunctions”, par [0048]) are coupled to one another through one or more intermolecular forces (“separated by van der Waals forces”, par [0031]).
With regard to claim 14, Geohegan discloses that two different transition metal dichalcogenides multiple 2D materials (“MoSe2 to MoS2 heterojunctions”, par [0048]) are coupled to one another through Van der Waals forces (“separated by van der Waals forces”, par [0031]).
	With regard to claim 20, Geohegan discloses that the 2D material structure comprises a channel of a transistor (“field-effect transistors”, par [0042]).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsoum et al. (US 2014/0162130) (“Barsoum”).
With regard to claim 5, Barsoum discloses a semiconductor device, comprising at least one semiconductor device structure comprising: a base material (“substrate”, par [0080]): and a 2D material structure (“at least one stacked assembly of at least two layers having first and second surfaces, each layer comprising: a substantially two-dimensional array of crystal cells”, par [0016]-[0017]) on the base material (“substrate”, par [0080]) and comprising, a stack (“stacked assembly”, par [0016]) including substantially crystalline-defect-free forms of two or more of at least one carbide and at least one carbonitride having the general chemical formula Mn+iXn (“each crystal cell having the empirical formula of M.sub.n+1X.sub.n”, par [0018]) where: M is a transition metal from Groups IV or V (“M is a Group IIIB, IVB, VB”, par [0019]) of the Periodic Table of Elements: and X is one or more of C and N (“each X is C and/or N”, par [0020]).
	With regard to claim 18, Barsoum discloses that the stack (“stacked assembly”, par [0016]) of the 2D material structure further comprises another 2D material (“stacked assembly”, par [0016]) coupled to at least one of the two or more of the at least one carbide and the at least one carbonitride (“each X is C and/or N”, par [0020]) through intermolecular forces, the another 2D material (“stacked assembly”, par [0016]) substantially free of interstitial defects and vacancy defects.
		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barsoum et al. (US 2014/0162130) (“Barsoum”) in view of Robinson et al. (US 2017/0175258) (“Robinson”).
	With regard to claim 19, Barsoum discloses that another 2D material comprises a transition metal dichalcogenide monolayer. 
	However, Robinson discloses that another 2D material comprises a transition metal dichalcogenide monolayer (“monolayer molybdenum disulfide”, par [0087]).
	Therefore, it would have been obvious to one of ordinary skill in the art to form the stacked assembly of Barsoum with the monolayer molybdenum disulfide as taught in Robinson in order to provide top-gated field effect transistors.  See par [0087] of Robinson.  
	
Response to Arguments
Applicant’s arguments with respect to the new amendment in claims 1, 5, 7, 9-10, 12-14, and 18-20 have been considered and are addressed in the new rejection stated above. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.